


AGREEMENT OF THE ASSIGNMENT
OF
INTELLECTUAL PROPERTY

THIS AGREEMENT OF THE ASSIGNMENT OF INTELLECTUAL PROPERTY

(the “Agreement”) entered into on the 10th day of September 2010 (the “Effective
Date”) is for the Assignment of Intellectual Property, by and between

THE PARTIES:

     MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under
the laws of the State of Nevada (hereinafter referred to as the "ASSIGNOR"); and

ROTH KLINE, INC., a corporation organized and existing under the laws of the
State of

Delaware (hereinafter referred to as the “ASSIGNEE”).

RECITALS

     WHEREAS, ASSIGNOR has developed, acquired and is the proprietary owner of
certain rights, titles and interest in and to technology and information which
it owns, or lawfully possesses for itself or holds valid licenses from others,
which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding
certain technology, and has developed and is the proprietary owner of certain
patented processes along with certain rights, titles and interests in and to the
technology and information which it owns, or lawfully possesses.

     WHEREAS, ASSIGNOR is the holder of certain diagnostic tests, and test
systems that have received U.S. Food and Drug Administration (the “FDA”)
Regulatory Clearance and include a Desktop Immunoassay Multi-light Spectrum
Analyzer and Target System Diagnostic Test Cartridge Platform. The FDA 510k
Numbers and Approved Platform Products are attached as Exhibit “A”.

     WHEREAS, ASSIGNEE is a bio-medical, development, manufacturing and
marketing company that will produce, brand, develop, manage and provide sales
strategy for all aspects of a full marketing program to manufacture and sell all
of ASSIGNOR’S Intellectual Properties as set forth in the this Agreement and
Exhibits under ASSIGNOR’S and/or ASSIGNEE’S Brand Names and under

ASSIGNOR’S and/or ASSIGNEE’S trademark or any other Brand Names designated by

ASSIGNEE.

     WHEREAS, ASSIGNEE is desirous of acquiring the rights to the 510k Cleared
tests outlined in Exhibit “A” or other like privileges for and to the FDA 510k
Cleared tests in the Agreements Field of Use for world wide use.

MBS     Roth Kline Assignment   September 2010   1  

 

--------------------------------------------------------------------------------

 


     WHEREAS, it is the intent of the ASSIGNEE, to file with the FDA for
clearance to market, and sell all the Products, under ASSIGNEE’S Brand Name or
Names. ASSIGNOR herein agrees to assist, provide documentation, and join in any
and all applications for approval required by the FDA.

     WHEREAS, pursuant to the terms and subject to the conditions hereof, the
ASSIGNOR has agreed to sell, and the ASSIGNEE has agreed to purchase, the
ASSIGNOR’s right, title and interest in and to the aforesaid assets.

     WHEREAS, the Parties to this Agreement acknowledge and agree that this
Assignment shall include all applications of the Target System presently
utilized or which may be developed in the future by either Party to this
Agreement as long as it is within the defined “Field of Use” further defined in
Exhibit “B”.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and intending to be legally bound, ASSIGNOR and
ASSIGNEE hereby agree as follows:

DEFINITIONS

     1.1 Definitions. Whenever used in this Agreement, the Recital above, or any
Exhibit hereto, unless otherwise required by the subject matter or the context,
the following terms shall have the meanings respectively ascribed to them:

     “FDA 510K Cleared”: tests means that the following tests have been giving
approval by the U.S. Food & Drug Administration to market the tests and testing
device Listed in Appendix "A”.

     “Field of Use”: means diagnostic testing for any disease or medical
condition that can be transmitted by one human to another within the diagnostic
health care industry, mobile and non-mobile, which industry focuses on providing
healthcare and diagnostic solutions and services, but not limited to Hospitals,
Emergency Medical Vehicle Care, Mobile Health Clinics, Schools, Government
Agencies, retail drug stores and corporations. Field of Use is further described
in

Exhibit “B”.

“Territory”: means the entire world described in Exhibit “C”.

     “Gross Revenue”: means all revenue or other consideration recognized by
Licensee in accordance with United States Generally Accepted Accounting
Principles related to use of the Licensed Patents in the Territory and Field of
Use, including through Target Platform Products or Services, including sales,
licenses, leases, subscriptions and maintenance, services, development and
consulting fees.

“Affiliate” means, in respect to any Person, any other Person that directly or

MBS     Roth Kline Assignment   September 2010   2  

 

--------------------------------------------------------------------------------

 


indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first Person.

“Ancillary Agreements”: None at the present time.

     “Best knowledge” means, in respect of a Person, that nothing has come to
the attention of that Person that gives such Person actual knowledge of the
existence or absence of any material information or fact bearing on the matter.

     “Claim” means a written notice asserting a breach of a representation,
warranty or covenant specified in the Agreement which shall reasonably set
forth, in light of the information then known to the party giving such notice, a
description of and an estimate (if then reasonable to make) of the amount
involved in such breach or for a claim for injunctive relief.

     “Confidential Information” means any confidential or secret information or
data, whether or not reduced to writing, pertaining to the license product,
including scientific or technical knowledge, expertise, skill, practice,
proprietary rights, copyrights, patented or unpatented inventions, formulas,
trade secrets, manufacturing techniques and procedures, analytical methodology,
processes, and data and shall include any and all technology, pending and
existing intellectual property matters, including patenting, and copyrighting of
ASSIGNOR’S product lines, technologies and inventions, and future plans and
operations done in support of such future plans and operations.

     Provided however, that in respect of the obligations of either party
hereunder, the term "Confidential Information" shall not include any information
that (i) is now or subsequently enters the public domain through means other
than direct or indirect disclosure by a party in violation of the terms of this
Agreement or (ii) is lawfully communicated to a party by a third party, free of
any confidentiality obligation, subsequent to the date hereof.

     “Commencement of Term of Agreement Date” means the commencement of the Term
of this Agreement as set forth in paragraph 2.3 (b) below.

     “Completion Date” means the date upon which Roth Kline, Inc. shall have
received written notice to the effect that the FDA has issued to Roth Kline,
Inc. a Regulatory Clearance in the Field of Activity

     “Competing Person” means any Person a substantial majority of whose
business is in the same or similar business of ASSIGNEE and who is a direct
competitor of ASSIGNEE or any of its Affiliates that is an Affiliate of such
Person

     “Control” means (i) when used in respect of any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such

MBS     Roth Kline Assignment   September 2010   3  

 

--------------------------------------------------------------------------------

 


entity, whether through the ownership of voting securities, by contract or
otherwise, and (ii) when used in respect of any security, the possession,
directly or indirectly, of the power to vote, or to direct the voting of, such
security or the power to dispose of, or to direct the disposition of, such
security.

     “Controlling Person” means, in respect of any business organization or
other legal entity, a Person having control of such business, organization or
entity, and any second Person having Control of such first Person, and so on in
an ascending order up to and including the last Person having Control of the
next preceding Person who is not subject to the Control of any other Person.

     “Enhancements” means any change, correction, modification, improvement,
enhancement, addition or revision to the Licensed Products.

     “FDA Clearance” means an application to the FDA for the sale or other
distribution of FDA 510K small device for professional use and/or OTC for the
Target System process , as well as all other FDA Clearances obtained by either
ASSIGNOR or ASSIGNEE pursuant to this Agreement.

     “Governmental Authority” means any governmental body, agency or official of
any county or political subdivision of any country.

     “Indemnified Party” means the Person who is entitled to indemnification
for, and to be held harmless in respect of, a claim, cause of action or any
other proceedings, as provided under the terms and subject to the conditions of
this Agreement.

     “Indemnifying Party” means the party hereto that is obligated to indemnify
and to hold harmless another Person in respect of a claim, cause of action or
any other proceeding, as provided under the terms and subject to the conditions
of this Agreement.

     “Intellectual Property” means (i) computer programs, (ii) copyrights, (iii)
designs and industrial designs, (iv) trademarks, and any word, symbol, icon,
logo or other indicia or origin adopted or used in connection with the license
or service and (vi) trade secrets and confidential information described in (d)
above.

     “Intellectual Property Rights” means all intellectual and industrial
property and other proprietary rights in respect of Intellectual Property, and
includes all right to Intellectual Property exclusive of Patent Pending
Applications.

     “Know-How” means “The Confidential Information” and proprietary
information, including any patents, formula, pattern, compilation, method,
invention, technique or process, used in the creation of the Licensed Product.

     “ASSIGNOR” means Montecito Bio Sciences, Ltd. organized and existing under
the laws of the State of Nevada.

MBS     Roth Kline Assignment   September 2010   4  

 

--------------------------------------------------------------------------------

 


     “ASSIGNEE” means Roth Kline, Inc., a corporation organized and existing
under the laws of the State of Delaware.

     “Person” means a human being, partnership, association, joint venture,
corporation, legal representative, trustee, and trustee in bankruptcy, receiver
or any other legal entity whatsoever.

     “Regulatory Clearance” means (a) (i) in the case of a product, a clearance
by the FDA and (ii) in the case of product clearance by the FDA for the sale or
other disposition of the patent target system for its specific and intended use;
or (b) in the event of any change in the regulatory process, a clearance similar
to the foregoing for the sale and distribution of said product.

“Term” means the term of this Agreement as set forth in paragraph 2.3 (a) Term.

     “Third Party Claim” means, in respect of the obligations of an Indemnifying
Party hereunder, a claim asserted against, imposed upon or incurred by the
Indemnified Party by any third party.

     1.2 Additional Terms. The definitions in Section 1.1 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" and shall be
deemed to be followed by the phrase "without limitation." All references to
"party" and "parties" shall be deemed references to the parties to this
Agreement and to a party's successor in title unless the context shall otherwise
require. All references to Sections and Paragraphs shall be deemed references to
Sections and Paragraphs of this Agreement, unless the context shall otherwise
require. All references herein to Schedules and Exhibits shall be deemed to be
references to the Schedule(s) and Exhibit(s) attached to this Agreement. The
terms "this Agreement", "hereof", "hereunder", and similar expressions refer to
this Agreement as a whole and not to any particular Article or Section or other
portion hereof and include any agreement supplemental hereto. The conjunction
"or" shall be understood in its inclusive sense (and/or).

     1.3 Headings. The division of this Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

GRANT

2.1 Assignment of 510k Cleared Tests

     Upon the terms and subject to the conditions set forth in this Agreement,
the Assignor hereby assigns, conveys and delivers to the ASSIGNEE, and the
ASSIGNEE hereby acquires from the ASSIGNOR, all right, title and interest of the
Assignor in and to the following; (i) certain inventions,

MBS     Roth Kline Assignment   September 2010   5  

 

--------------------------------------------------------------------------------

 


formulae, manufacturing secrets, processes and know-how with respect to the
manufacture of certain bio-medical products and (ii) certain intellectual
property and inventions used in connection with said products. A true and
correct copy of a list of the 510k Cleared Test and associated numbers afforded
the tests by the FDA are attached as Exhibit “A”, all of which and assigned and
incorporated herein by reference.

Subject to the terms and conditions of this Agreement, ASSIGNOR hereby grants
ASSIGNEE the exclusive, world wide right to sub-license, sell, have sold, make,
have made, develop, have developed, further develop and modify, or have further
developed or modified. all ASSIGNOR Products & Processes hereby defined under as
specified in Exhibit “A” hereof under

ASSIGNOR’s and/or ASSIGNEE’s own Trade Names, Brand Names and Trademark within
the Field of Use as defined in Exhibit “B”. All products assigned herein that
are specifically designated for professional and the general public consumption
(over the counter) are warranted by ASSIGNOR to meet any and all government
requirements and clearances for sale in the respective professional and
over-the-counter market.

2.2      Term   (a) The Term of this Agreement shall be in perpetuity under the
terms and

conditions of the Agreement unless terminated under the provisions of Article 10
of the Agreement.

     2.2.1 Commencement of Term of Agreement Date: The Effective Date of this
Agreement is the date of its execution.

2.3 Use of Trademark

     ASSIGNOR hereby grants ASSIGNEE the right to use and display ASSIGNOR’S
trademarks, service marks, and trademarks and trade names that are applicable to
ASSIGNOR Product(s) under this private labeling agreement. ASSIGNEE may use any
of ASSIGNOR’S Marks as part of its corporate, trade or other business name.

2.4      Payments and other Consideration   2.4.1      Stock Compensation.  
2.4.1.1      ASSIGNEE will transfer fifteen hundred (1,500) shares of common
stock

representing one hundred (100%) percent of its shares of its issued and
outstanding Common stock of the ASSIGNEE at the time ASSIGNOR executes the
Agreement with ASSIGNEE.

2.4.2      Cash Compensation. 2.4.2.1      ASSIGNEE will pay an Assignment fee
of seven hundred and fifty thousand

MBS     Roth Kline Assignment   September 2010   6  

 

--------------------------------------------------------------------------------

 


($750,000) dollars as part of its Assignment Fee. The ASSIGNOR, as part of this
Agreement will accept two cash payments; A) the first payment will be in the
amount of three hundred and seventy-five thousand ($375,000) dollars will be
paid upon the closing of the ASSIGNEES initial capitalization of one and one
half million ($1,500,000) dollars and (B) a second payment of seven hundred and
fifty thousand ($750,000) dollars payable within the first financing and or
third-party licensing that results in an aggregate of five million ($5,000,000)
dollars to the ASSIGNEE. The first payment will be used by ASSIGNOR to;

     (i) ASSIGNOR will provide a specific Use of Funds that will entail the
Assignment fees use to complete the development and produce a working prototype
and production-ready version of the Hand Held Target System Analyzer. Full
description of Assignment Fee and its USE of Funds is to be delivered to
ASSIGNEE prior to ASSIGNEE transferring initial Assignment Fee of three hundred
and seventy-five thousand ($375,000) dollars.

2.5      Royalties   2.5.1 For each calendar quarter, ASSIGNEE shall owe
ASSIGNOR royalties equal

to four percent (4%) of Gross Revenue Payable 30 days after the end of the prior
quarter.

     2.5.2 ASSIGNEE shall pay Montecito Bio Sciences, Ltd quarterly royalties as
calculated in this Section 2.6.1 only for the amount of those royalties due in
that calendar quarter. There will be no carryover from calendar quarter to
calendar quarter.

ARTICLE 3

3.1 Products

ASSIGNOR’S Assigned Products are specified in EXHIBIT “A” attached hereof.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

     To induce the ASSIGNEE to acquire the License rights, the ASSIGNOR hereby
makes the following representations and warranties:

4.1 Organization. Standing and Qualifications. ASSIGNOR, Montecito Bio Sciences,

Ltd. is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Nevada. The ASSIGNOR has full power and authority
to carry on its business as it is now being conducted and to own the property
and assets it now owns. The Individual ASSIGNORS have full rights to enter into
this Agreement.

MBS     Roth Kline Assignment   September 2010   7  

 

--------------------------------------------------------------------------------

 


     4.2 Authorization. The ASSIGNOR that is a Corporation has full power and
authority to execute and deliver this Agreement to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action required by law, the ASSIGNOR’S Articles or
otherwise to be taken by the ASSIGNOR to authorize the execution and delivery of
this Agreement and the agreements specified herein or the consummation of the
transactions contemplated hereby and thereby.

     4.3 Binding Agreements. This Agreement constitutes the legal, valid and
binding obligations of the ASSIGNOR, enforceable in accordance with its terms.

     4.4 No Violation. Neither the execution and delivery by the ASSIGNOR of
this Agreement nor the consummation by the ASSIGNOR of the transactions
contemplated hereby will (a) violate any provision of the Articles of Montecito
Bio Sciences, Ltd.; (b) conflict with or violate any statute, law, regulation,
rule, order, judgment or decree of any court or Governmental Authority binding
upon or applicable to the ASSIGNOR. The ASSIGNOR is not a party to, nor is it
bound by, and the ASSIGNOR Product Line is not subject to, any agreement or
commitment that prohibits the execution and delivery by the ASSIGNEE of this
Agreement or the consummation of the transactions contemplated hereby.

     4.5 Litigation. No action, suit, audit, or to the Best Knowledge of the
ASSIGNOR no proceeding or investigation, by or before any court or governmental
or other regulatory or administrative agency or commission is currently pending
or, to the Best Knowledge of the

ASSIGNOR threatened, against, involving or arising in connection with the
ASSIGNOR’S Product

Line or that questions or challenges the validity of this Agreement or any
action taken or to be taken by the ASSIGNOR pursuant to this Agreement.

     4.5 Right to License ASSIGNOR’S Product Line. ASSIGNOR has the right to
license the intellectual property as described in Exhibits “A” and the right to
manufacture Products utilizing said intellectual property rights and patents
under the defined terms in the Field of Use as defined in

Exhibit “B”.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE

To induce the ASSIGNOR to enter into this Assignment Agreement with the
ASSIGNEE, the ASSIGNEE hereby represents and warrants to the ASSIGNOR as
follows:

     5.1 Corporate Organization and Good Standing. The ASSIGNEE is a
Corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware.

MBS     Roth Kline Assignment   September 2010   8  

 

--------------------------------------------------------------------------------

 


     5.2 Authorization. The ASSIGNEE has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action required by law, the
ASSIGNEE’S Articles of Incorporation, or otherwise to be taken by the ASSIGNEE
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

     5.3 Binding Agreements. This Agreement constitutes the legal, valid and
binding agreements of the ASSIGNEE enforceable in accordance with its terms.

     5.4 No Violation. Neither the execution and delivery by the ASSIGNEE of
this Agreement nor the consummation by the ASSIGNEE of the transactions
contemplated hereby, will (a) violate any provisions of the Articles of
Incorporation of the ASSIGNEE; (b) conflict with or violate any statute, law,
regulation, rule, order, judgment or decree of any court or Governmental
Authority binding upon or applicable to the ASSIGNEE or by which the property or
assets of the ASSIGNEE are bound or affected.

ARTICLE 6

COVENANTS OF THE PARTIES

6.1      Cooperation.   (a) Each party shall cooperate reasonably with the other
in preparing and filing all

notices, applications, reports and other instruments and documents which are
required by any statute, rule, regulation or order of any Governmental Authority
in connection with the transactions contemplated by this Agreement, including
the Private Label of the licensed Product with the FDA.

     (b) ASSIGNEE agrees not to use or exploit ASSIGNOR’S Product Line in a
manner that can be reasonably foreseen to bring it into disrepute or materially
diminish the value of exploiting such Product Line in connection with the
marketing, promotion, distribution, sale, licensing or use of the Products.

ARTICLE 7

CONFIDENTIAL INFORMATION

     7.1 Confidentiality of Intellectual Property of ASSIGNOR and Customer
Proprietary Marketing Data of ASSIGNEE

It is expressly understood and agreed that all intellectual property and data
furnished to

MBS     Roth Kline Assignment   September 2010   9  

 

--------------------------------------------------------------------------------

 


ASSIGNEE by ASSIGNOR or any information or data regarding customers or data
provided by ASSIGNEE to ASSIGNOR and such data as may be provided by one to the
other regarding and including that required for the proper marketing, sale or
re-sale of its products, all of which constitutes a valuable intellectual
proprietary property and trade secret(s) of ASSIGNOR or ASSIGNEE, as the
respective party providing such data has divulged. Providing such material,
under any circumstances, shall not constitute a grant of any right of
reproduction, manufacturing, distributing, resale, re-licensing (except as later
set forth) or ownership in any manner whatsoever. Both ASSIGNEE and ASSIGNOR
agree as follows:

     (a) To observe complete confidentiality with regard to all aspects of such
data including, without limitation, agreeing not to disclose or otherwise permit
any other person or entity access to, in any manner, any such data in any form
whatsoever. Such disclosure or access shall only be permitted to an employee of
ASSIGNOR or ASSIGNEE as the case might be of the Marketing Plans, Business
Relationships, Automated Customer Service (CRM) Systems and any other
proprietary business or client information as permitted and on the terms and
conditions defined in this License Agreement with the only exception being a
third-party who has signed a Non-Disclosure Agreement with the Company prior to
the transference or communication of confidential Company data;

     (b) To ensure that both ASSIGNOR and ASSIGNEE and their respective
employees, agents, representatives, independent contractors, customers, sub
contractors or sub ASSIGNEE’S and business invitee’s and guests are advised of
the confidential nature of such data and to insure by agreement or otherwise
that they are prohibited from copying or revealing, for any purpose whatsoever,
the contents of the data;

     (c) ASSIGNEE shall not alter or remove any copyright or proprietary rights
notice of identification, which indicates ASSIGNOR’S ownership of the Product.
ASSIGNOR shall not alter or remove any proprietary rights, notice of
identification, which indicates ASSIGNEE’S confidential data, including customer
data:

     (d) Each respective party agrees to notify the other promptly and in
writing of the circumstances surrounding any possession, use or knowledge of any
such data of which either ASSIGNOR or ASSIGNEE has knowledge by any person or
entity other than those authorized;

     (e) Each respective party agrees to take any and all actions reasonably
necessary or desirable to ensure continued confidentiality and protection of all
such data and to prevent access to such data by any person or entity not
authorized by this section.

     Should this Agreement terminate for any reason (including without
limitation, breach by ASSIGNEE of any of its obligations hereunder), the
confidentiality provisions of this Agreement shall survive the termination of
this Agreement and shall continue to be binding upon both ASSIGNOR and ASSIGNEE.

MBS     Roth Kline Assignment   September 2010   10  

 

--------------------------------------------------------------------------------

 


ARTICLE 8

PROTECTION OF THE ASSIGNOR’S RIGHTS

     8.1 Notice of Infringement or Unauthorized Use. ASSIGNEE shall promptly
inform ASSIGNOR in writing of any act of infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting, the Licensed Property, or any Enhancements thereto,
that is discovered by ASSIGNEE or is otherwise brought to its attention. Each
party shall promptly inform the other party in writing of any notice of claim or
action, or any threatened claim or action, against either party by any third
Person arising out of in any way related to the Licensed Product.

8.2      Institution, Prosecution and Defense of Claims.   (a) (i) Promptly
following the delivery to the ASSIGNOR of notice from the

ASSIGNEE of any act of any infringement, unauthorized use, piracy or
misappropriation of, or breach of any confidentiality agreement or affecting the
Assigned Property, or, in the case where such infringement, unauthorized use,
piracy misappropriation or breach is discovered by the ASSIGNEE or is otherwise
brought to its attention and the ASSIGNEE provides to the ASSIGNOR written
notice thereof, then promptly following the delivery of such notice to the
ASSIGNOR, the ASSIGNOR shall take such steps as shall be necessary in order to
protect the ASSIGNEE and the ASSIGNOR’S rights with respect to the said Assigned
Property, respectively, including, but not limited to, instituting or
authorizing others to institute any claim, suit or proceeding at law or in
equity arising out of or related to the infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting the Assigned Property.

     (ii) The institution, prosecution, maintenance and control of any claim,
suit or proceeding at law or in equity arising out of or related to, or in any
way affecting the Assigned Property shall be subject to the direction and
control of the ASSIGNOR, at its sole cost and expense, and any and all sums that
may be received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the ASSIGNOR.

     (b) If requested by ASSIGNOR, ASSIGNEE shall join the ASSIGNOR as, a party
complainant in any such claim, suit or proceeding.

     (c) ASSIGNOR shall defend, at its own expense; any claim that a Third-Party
shall institute affecting the Assigned Product granted to the ASSIGNEE herein.
ASSIGNEE shall cooperate fully in the defense of any such claim, suit or
proceeding against any party by a third Person, brought in connection with,
arising out of or related to the Assigned Property, and each party shall execute
such documents and take such actions as may be reasonably requested by the other
party and consistent with the rights and obligations of the parties hereunder.

MBS     Roth Kline Assignment   September 2010   11  

 

--------------------------------------------------------------------------------

 


     (d) ASSIGNOR shall indemnify ASSIGNEE for any costs, damages, or other
expenses suffered by ASSIGNEE in connection with any Third-Party claiming that
said Third-Party is the owner or has rights to the Assigned Product Assigned to
ASSIGNEE.

     (e) ASSIGNEE may, in its sole discretion, and with the consent of ASSIGNOR,
undertake to institute and prosecute any claim, suit or proceeding at law or in
equity arising out of or related to, or in any way affecting the Assigned
Property in which case it shall be subject to the direction and control of the
ASSIGNEE, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the ASSIGNEE. If requested by ASSIGNEE, ASSIGNOR
shall join the ASSIGNEE as a party complainant in any such claim, suit or
proceeding

ARTICLE 9

INDEMNIFICATION

     9.1 Survival of Representations and Warranties and Covenants. Except as
otherwise expressly provided herein, all representations and warranties made by
any party in this Agreement shall survive from and after the date hereof and
shall continue in effect for a period of two (2) years from the date hereof, and
all covenants made by any party in this Agreement shall survive indefinitely
unless otherwise terminated by the parties. Any right of indemnification
pursuant to this Article 13 in respect of a claimed breach of any
representation, warranty or covenant shall expire at the date of expiration of
the representation, warranty or covenant claimed to be breached (the "Expiration
Date"), unless on or prior to the Expiration Date a Claim has been made against
the party from whom indemnification is sought. If a Claim is timely made, it may
continue to be asserted beyond the Expiration Date of the representation,
warranty or covenant to which such Claim relates.

9.2      Indemnification.   (a) The ASSIGNOR hereby agrees to indemnify and hold
harmless ASSIGNEE from

and against all Damages asserted against, imposed upon or incurred by ASSIGNEE,
directly or indirectly, by reason of or resulting from, any breach or inaccuracy
of any representation, warranty or covenant of the ASSIGNOR set forth in this
Agreement.

     (b) The ASSIGNEE hereby agrees to indemnify and hold harmless ASSIGNOR from
and against all Damages asserted against, imposed upon or incurred by ASSIGNOR,
directly or indirectly, by reason of or resulting from any breach or inaccuracy
of any representation, warranty or covenant of the ASSIGNEE set forth in this
Agreement.

     9.3 Limitation of Indemnification. ASSIGNOR herein shall be obligated to
indemnify ASSIGNEE for only such Third-Party Claims that are established by a
court judgment or order against ASSIGNEE involving and limited to the
Proprietary Patent(s) or any Enhancements thereto.

MBS     Roth Kline Assignment   September 2010   12  

 

--------------------------------------------------------------------------------

 


The obligations and liabilities of ASSIGNOR to indemnify ASSIGNEE shall be
subject to the following terms and conditions:

     (a) ASSIGNOR shall indemnify and save ASSIGNEE harmless from all liability
for actual infringement of any Third-Party Patent(s) claimed by said Third-Party
to be the Patent(s) used and developed by ASSIGNOR. And, ASSIGNOR shall
indemnify and save ASSIGNEE harmless from and against all costs, counsel fees,
expenses and liabilities incurred in or about any claim of or action for such
infringement; provided however, that ASSIGNEE shall promptly notify ASSIGNOR, in
writing of said Third-Party Claim and transmit to ASSIGNOR all papers served on
ASSIGNEE in any suit involving such claim of infringement, and provided further,
that ASSIGNEE permits ASSIGNOR to have entire charge and control of the defense
of any such suit.

     (b) ASSIGNEE shall provide ASSIGNOR with all records and documents within
the ASSIGNEE’S possession, custody, or control relating to any Third-Party
Claim. Nothing in this provision shall be deemed to constitute a waiver of any
attorney-client, work-product or joint defense privilege.

     (c) ASSIGNOR’S indemnity obligation set forth in this Section shall survive
the termination or expiration of this Agreement with respect to the
Third-Party's Claim of rights to the Proprietary Patent(s) of ASSIGNOR which
occurs during the Term.

ARTICLE 10

TERMINATION

10.1 Termination of this Agreement

     If either party breaches a material provision of this Agreement and fails
to cure such violation within ninety (90) days after written notice of said
breach has been mailed by the other party, this Agreement shall terminate. Upon
termination, the terms and conditions herein will continue to apply to ASSIGNOR
Products owned by ASSIGNEE. If any outstanding debts are owing to either party
by the other, these amounts shall become due and payable immediately.

     (a) ASSIGNEE’S Default. If any of the following events occur, ASSIGNEE
shall be in default and ASSIGNOR shall have the right to immediately terminate
this Agreement upon written notice to ASSIGNEE.

     If ASSIGNEE ceases to function as a going concern, makes an assignment for
the benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;

MBS     Roth Kline Assignment   September 2010   13  

 

--------------------------------------------------------------------------------

 


     ASSIGNEE ceases to carry on the business of the manufacturing, developing,
marketing or selling ASSIGNOR’S Products for more than a one (1) year period;

     (b) ASSIGNOR’S Default. If any of the following events occur, ASSIGNOR
shall be in default and ASSIGNEE, at its option, shall have the right to
terminate this Agreement upon thirty (30) days written notice to ASSIGNOR.

     ASSIGNOR ceases to function as a going concern, makes an Assignment for the
benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;

     (c) Obligations on Termination. Upon termination of this Agreement for any
reason whatsoever, ASSIGNEE and ASSIGNOR shall perform each and all of the
following obligations, all of which shall survive such termination:

(i)      ASSIGNEE shall discontinue the use of any ASSIGNOR trade or service
Marks. (ii)      ASSIGNEE will promptly refer to ASSIGNOR the details of any
verbal or written

inquiries ASSIGNEE may receive regarding any of ASSIGNOR’S Products, and, in the
case of written inquiries, will provide copies thereof to ASSIGNOR;

(iii) ASSIGNEE shall do all other things as ASSIGNOR may reasonably request for
the purpose of terminating ASSIGNEE’S business and contractual arrangements with

ASSIGNOR and effecting an orderly transition of sales and/or service from
ASSIGNEE to ASSIGNOR.

ARTICLE 11

MISCELLANEOUS PROVISIONS

11.1      Notices   (a) All notices, request, demands and other communications
which are required or

may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand;
(ii) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt; (iii) on the next
business day after transmission when sent by facsimile transmission after normal
business hours; (iv) two (2) days after dispatch when sent by a reputable
courier service that maintains records of receipt or (v) five (5) days after
dispatch when sent by registered mail, postage prepaid, return receipt
requested; provided that, in any such case, such communication is addressed
provided in the immediately following paragraph (b).

MBS     Roth Kline Assignment   September 2010   14  

 

--------------------------------------------------------------------------------

 


     (b) All notices, request, demands and other communications, which are
required or may be given pursuant to the terms of this Agreement shall be
addressed as follows:

(i)      If to ASSIGNOR.   Montecito Bio Sciences, Ltd 1327 Ocean Avenue, Suite
M Santa Monica, California 90401. kylew@montecitobiosciences.com (ii)      If to
ASSIGNEE.

Roth Kline, Inc
1327 Ocean Avenue, Suite M
Santa Monica, CA 90401
tedw@rothkline.com

Or to such other address as any party shall have designated by notice in the
foregoing manner to the other parties.

     11.2 Compliance with Laws. In connection with the Assignment granted herein
and the consummation of the transactions contemplated hereby and the performance
by a party of its obligations hereunder, each of the ASSIGNOR and the ASSIGNEE
shall comply with all applicable laws, requirements, rules, regulations and
standards of Governmental Authorities of any pertinent jurisdiction so that
neither of the parties shall be subject to any fines or penalties; or violate
any laws or regulations affecting the lease, license and sale of the Products
contemplated herein.

     11.3 Authority to Contract and Perform. Both ASSIGNOR and ASSIGNEE
represents that they each respectively have full right and authority to enter
into this Agreement and to perform its obligations and that it has not made and
will not make any contract or commitment contrary to the terms of this
Agreement.

     11.4 Ethics and Compliance with Law. Both ASSIGNOR and ASSIGNEE covenant
each with the other, that they will maintain the highest ethical business
standards and avoid and refrain from being involved in any activities which may
in any manner disparage the ASSIGNOR’S or ASSIGNEE’S Products. Furthermore in
the conduct of its business, both ASSIGNOR and ASSIGNEE will comply with all
applicable Federal, State and local laws, rules and regulations.

11.5 Choice of Law. The validity, construction and performance of the Agreement
shall be

interpreted, construed and enforces according to the laws of the State of
California.

[exhibit101-agreementoftx15x1.jpg]


--------------------------------------------------------------------------------

 


     11.7 Entire Agreement. This Agreement (together with the Exhibits expressly
identified in this Agreement) constitutes the entire agreement of the parties
with respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings of the parties, oral and written, in respect of
such subject matter.

     11.8 Binding Effect. This Agreement binds and insures the benefit of the
parties hereto, their respective heirs, representatives, successors or assigns.

     11.9 Paragraph Headings. The paragraph headings in this Agreement are for
convenience only, and they have no substantive or interpretive effect.

     11.10 Waiver. Neither modification of this Agreement nor any waiver of any
term or condition hereof shall be effective unless it is in writing and signed
by the parties hereto. If either party fails to meet the requirements of any
term of this Agreement or waives any breach hereunder, that failure or waiver
will neither prevent a subsequent enforcement of such term nor be deemed a
waiver of any subsequent breach.

     11.11 Partial Invalidity. In the event of the determination that any terms,
covenant or condition of this Agreement is of no force or effect, the remaining
terms, conditions or covenants contained herein shall not be affected thereby,
and the obligations of the parties hereto with respect to the performance of the
remaining terms, covenants and conditions shall continue in full force and
effect.

11.12      Assignment. Either Party may assign this Agreement. 11.13     
Indemnity. ASSIGNOR and ASSIGNEE agree to each hold the other free and

harmless from any and all claims, damages and expenses of any kind or nature
whatsoever: (1) arising from acts of the other; or (2) as a direct or indirect
consequence of termination of this Agreement in accordance with its terms.
ASSIGNOR agrees to hold ASSIGNEE free and harmless from any and all claims,
damages, and expenses of any kind or nature including attorneys fees and costs
arising out of any claim of patent or other infringements by a third party as it
relates to the use by ASSIGNEE of product(s) supplied to ASSIGNEE by ASSIGNOR.
Further, ASSIGNEE is relying on the representations of ASSIGNOR that it has the
approval from the FDA for over-the-counter sales to the general public. In that
regard, ASSIGNOR agrees to hold ASSIGNEE free and harmless from any and all
claims, damages, and expenses of any kind or nature including attorney fees and
cost arising out of any claim from the FDA or any other governmental agency
regarding the sale of the product to the public. This indemnification shall be
void and of no force or effect if ASSIGNEE fails to obey or comply with any
reasonable instruction or limitation imposed by ASSIGNOR or the FDA. This
section shall inure to the benefit of anyone who buys product(s) from ASSIGNEE
that was supplied by ASSIGNOR.

MBS     Roth Kline Assignment   September 2010   16  

 

--------------------------------------------------------------------------------

 


     11.14 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     11.15 Relationship of the Parties. ASSIGNEE is an independent contractor
and private labeler. Nothing in this Agreement will be deemed or construed to
create an agency, partnership, joint venture or employment relationship between
ASSIGNOR and ASSIGNEE. ASSIGNEE will, under no circumstances, represent itself
directly or by implication, as ASSIGNOR’S agent or employee, nor will ASSIGNEE
purport or attempt to bind ASSIGNOR to any liability or obligation whatsoever.
Nothing contained herein will impose any liability on ASSIGNOR in connection
with the operation of ASSIGNEE’S business, or for any expenditure, obligation or
liability incurred by

ASSIGNEE in performing or preparing to perform, any of its obligations under
this Agreement. The credit risk with respect to sales by ASSIGNEE to its
customers will be borne by ASSIGNEE, and the collectibles of any amount due
ASSIGNEE will in no respect eliminate, reduce or otherwise affect an obligation
of ASSIGNEE to ASSIGNOR.

     11.16 Amendment. This Agreement may only be modified, supplemented or
amended by a written instrument executed by the parties to it.

     11.17 Conditions Precedent. Each and every provision of this Agreement
shall be contingent and become effective only upon the execution and delivery of
the Intellectual Property hereinabove described.

11.18      Exhibits and Other Agreements.   (a) The Exhibits and other
agreements specifically referred to in, and delivered

pursuant to, this Agreement are an integral part of it. Any disclosure that is
made in any of the Schedules delivered pursuant to this Agreement shall be
deemed responsive to any other applicable disclosure obligation hereunder.

     (b) The following are the Exhibits annexed hereto and incorporated by
reference and deemed to be part hereof:

(i) Exhibits:       Exhibit “A” FDA 510K Numbers, Approved Platform Products  
Exhibit “B” Field of Use

 

MBS     Roth Kline Assignment   September 2010   17  

 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE

     IN WITNESS WHEREOF, ASSIGNOR and ASSIGNEE have executed this Agreement this
st day of September, 2010

  ASSIGNOR   ASSIGNEE   Montecito Biosciences, Ltd   Roth Kline, Inc.     BY:  
BY:     Edward W. Withrow III   Edward W. Withrow III   Director   President

 

MBS     Roth Kline Assignment   September 2010   18  

 

--------------------------------------------------------------------------------

 


EXHIBIT “A”       FDA 510K NUMBERS & APPROVED TESTS       Device Name 510(K)
Number   Rubella-Cube K892051   CMV-Cube K884842   Rotacube (Rotavirus) K884017
  Blue Dot Test for Pregnancy K882588   First Sign (Pregnancy, HCG) K973208  
V-Trend Target IM Test (Infectious Mononucleosis) K890041   Target Strep A
K880460   Target HCG Enzyme Immunoassay Reagents K862247   Target ASO Test
K910073   Target HCG Test K914303   Target HCG One-Step K903937   V-Trend Target
RF Test K904105   Target Quantitative HCG K890131   V-Trend Target CRP Test
K890423   Target Reader K885254  

 

 

510(K) APROVED PLATFORM PRODUCTS

 

HCG:

Human chorionic gonadotropin (Pregnancy Test) Rapid enzyme immunoassay test for
qualitative detection of HCG in urine, serum and plasma. HCG is a hormone
produced by the developing placenta. Serum and urine levels of HCG climb
rapidly, starting as soon as the week following implantation, reaching peak
levels near the end of the first trimester. One-step technology offers superior
speed and simplicity without sacrificing sensitive and specific results.

 

Strep A:

Detects group A streptococci, the cause of upper respiratory infections and
pharyngitis. Identification is essential for the selection of appropriate
antibiotic therapy to avoid complications such as acute glomerulonephritis or
rheumatic fever. The test detects group A strep antigen directly from extracted
throat swabs or swabs from culture plates for test confirmation.

 

Rubella:

Rapid enzyme immunoassay test for qualitative detection of rubella virus
specific IgG antibody. Rubella is a highly contagious yet generally mild disease
in most people. However, it has great significance in women infected with
rubella, the virus may infect the placenta, multiply and induce serious damage
to the fetus, including low birth weight, cardio vascular detects, mental
retardation and bone defects.

 

MBS     Roth Kline Assignment   September 2010   19  

 

--------------------------------------------------------------------------------

 


CMV:

Rotavirus:

Mono:

CRP:

READER:

Therefore, all women of child bearing age, as well, as school age children and
healthcare personnel should be screened for immunity to rubella.

Rapid enzyme immunoassay for qualitative detection of antibody to
Cytomegalovirus in serum and plasma. Cytomegalovirus (CMV) is human viral
pathogen belonging to the herpes family. Infection in humans is wide spread and
usually results in asymptomatic disease. However, severe symptomatic infections
a very significant risk in infants and immunocomprised patients.

Rapid enzyme immunoassay test for qualitative detection of human rotavirus
particles and antigens in human fecal specimens. Rotavirus is a major cause of
gastroenteritis in infants, young children and the elderly. During the winter
months a portion of gastroenterics in children is due to rotavirus infection.
The disease manifests with the symptoms of vomiting diarrhea, and fever. Rapid
and accurate diagnosis is important to avoid inappropriate antibiotic therapy,
provide proper treatment early and to prevent spread of nosocmial infection.

Qualitative and quantitative detection of heterophile antibodies associated with
infectious mononucleosis. IM is an acute disease caused by the Epstein Barr
virus.

Heterophile antibodies are the primary antibodies, which appear in the patient’s
serum, usually 1 to3 weeks after the onset of symptoms Common symptoms include
fatigue, pharyngitis, fever, lymphadenopatherapy and splenomegaly.

C-reactive protein is an acute phase protection. The test is a solid phase gold
immunoassay for the detection of CRP. Quantitative CRP measurements have been
found to provide reliable early indication of postoperative inflammatory
complications if monitored on a daily basis. CRP is also predictive of clinical
cardiovascular disease.

The Target System Reader is designed to interpret selected membrane enzyme
immunoassays. The instrument is designed for laboratory, emergency room or field
use and requires only a few minutes to learn to operate. The reader permits more
precise, accurate readings of test results than visual interpretation.

MBS     Roth Kline Assignment   September 2010   20  

 

--------------------------------------------------------------------------------

 


EXHIBIT “B”

FIELD OF USE

Field of Use is defined as Diagnostic testing for any disease or medical
condition that can be transmitted by one human to another. The Field of Use
herewith does not include diagnostic or analytical testing within the Veterinary
and Livestock, Environmental Testing or any military, law enforcement,
bioterrorism or homeland security related industries.

Such testing to be done at the point of care, such point of care may include but
are not limited to places such as:

Hospitals

Emergency Medical Vehicle Care

Mobile Health Clinics

Schools

Government Agencies

Retail Drug Stores

Corporations

Hospices

Assisted Living and Nursing Homes

Home Health Care

Physician’s offices

MBS     Roth Kline Assignment   September 2010   21  

 

--------------------------------------------------------------------------------

 


EXHIBIT “C”

TERRITORY

Territory is defined as the entire world and to include all known countries
without exclusion.

MBS     Roth Kline Assignment   September 2010   22  

 

--------------------------------------------------------------------------------

 